1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of the species in which (A) the component to which the first agent physically interacts or reacts is proteins; (B) the first agent is heterobifunctional linkers; and (C) the second agent is mucin and mucin analogs; in the reply filed on October 3, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 5, 8, and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 3, 2022.
3.	The Sequence Listing filed April 5, 2021 is approved.
4.	The claim for priority set forth in the Application Data Sheet filed April 5, 2021 and at page 1, lines 4-10, of the specification is objected to because it incorrectly indicates that this application is a continuation rather than a continuation-in-part of parent application 16/000,147.  This application is a continuation-in-part, rather than a continuation, of the parent application ‘147 because of the presence of new matter in the instant disclosure relative to the disclosure of the parent application ‘147.  The new matter which is present in the instant disclosure, relative to the disclosure of the parent application ‘147, is the incorporation-by-reference to U.S. Provisional Application No. 61/861,247.  See page 1, lines 8-10, of the specification.  The disclosures of the parent application ‘147 and of the grandparent application 14/908,927 do not contain any incorporation-by-reference to the provisional application ‘247.  Further, the Office treats incorporation-by-reference statements as comprising new mater if inserted into the specification after the filing date of an application.  See MPEP 211.02(a)(II). 
	Correction is required.
5.	Claims 4, 6, and 9 are objected to because of the following informalities:  At claim 4, line 2, “or” should be changed to “and” so that standard Markush terminology is used.  At claim 6, line 3, a comma should be inserted after “acids” and after “carbohydrates”; “and” should be deleted; “or” (first occurrence) should be changed to “and” so that standard Markush terminology is used; and at claim 6, line 4, “either” should be changed to “any”.  Claim 6 does not end with a period.  At claim 9, line 5, "a" (first occurrence) should be changed to "are".  Appropriate correction is required.
6.	Applicant is advised that should claim 14 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	Claims 14 and 16 are identical in scope.  Note that claim 16, line 10, recites “charged agents and non-charged agents”, and therefore encompasses all possible agents.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-4, 6, 7, 9, 14-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,987,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘235 patent clearly anticipate the instant claims.
9.	Claims 1-4, 6, 7, 9, 14-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,966,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘935 patent clearly anticipate the instant claims.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 2, 6, 7, 9, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al (U.S. Patent Application Publication 2011/0130783).  Levy et al teach compositions comprising a neurotoxin and a mucosal permeabilizing agent which can be protamine sulfate.  The compositions can also comprise mucosal adhering agents, including various polymers, and can also comprise pH adjusting agents, such as various salts.  The compositions can be aqueous.  See, e.g., the Abstract; paragraphs [0008], [0029], [0031], [0032], and [0036]; and claims 1, 8, 17, 18, and 26.  The protamine sulfate taught by Levy et al corresponds to Inventors’ first agent.  With respect to instant claim 6, by permeabilizing the mucosal membrane, the protamine sulfate taught by Levy et al inherently physically interacts or reacts with at least one group physically or chemically associated with a lipid, protein, glycosaminoglycan, nucleic acid and/or carbohydrate present in the mucosal membrane.  Levy et al’s aqueous compositions comprise a water carrier, and water is a physiologically acceptable carrier which is compatible with a mucous membrane.  With respect to instant claims 7 and 9, protamine sulfate is comprised of peptides, and therefore inherently comprises amino groups, carboxyl groups, and sulfate groups, which are all reactive groups.  The presence of all of these groups as part of protamine sulfate means that protamine sulfate is also a heterobifunctional linker.  Note that “heterobifunctional linker” functionally defines the first agent of instant claim 7, but the claim does not require the first agent to be used as a crosslinker.  With respect to claims 14-16, the mucosal adhering agents taught by Levy et al correspond to Inventors’ second agent.  The neurotoxin taught by Levy et al corresponds to the drug agent recited in instant claim 17.  With respect to instant claims 18 and 19, Inventors’ specification at page 39, lines 16-24, exemplifies ionic substances as a second agent that inhibits the interaction of the first agent with a component of the mucous membrane and which is dilutable by lacrimal secretion.  The salts taught by Levy et al and used as pH adjusting agents therefore meet the claim requirement for a second agent.  With respect to, e.g., claims 15, 19, and 20, it is noted that the instant claims are directed to products, and not to methods of use.  Accordingly, the limitations such as “the mucous membrane component is a tear film”, “said second agent is dilutable by lacrimal secretion”, and “topical” are functional limitations and/or intended use limitations, but are not method of using limitations.  The composition components taught by Levy et al inherently exhibit the functions required by Inventors’ claims.  However, to the extent that Levy et al do not intend to use their compositions for the same purposes intended by Inventors, intended use limitations do not impart patentability to product claims where the product is otherwise anticipated by the prior art.
12.	Claims 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al (U.S. Patent Application Publication 2011/0130783) as applied against claims 1, 2, 6, 7, 9, and 14-20 above, and further as evidenced by Parsons et al (U.S. Patent Application Publication 2009/0023637).  As discussed above, Levy et al teach compositions comprising protamine sulfate.  Parsons et al teach that protamine sulfate binds to glycosaminoglycans in mucus and disrupts its permeability regulatory mechanism.  See paragraph [0216].  Accordingly, Parsons et al is evidence that the protamine sulfate taught by Levy et al meets Inventors’ requirement for a first agent which physically interacts or reacts with the cellular surface constituents of the mucous membrane and with one or more components of a tear film, vaginal secretion, or salivary constituent.  
13.	Claims 1-4, 6, 7, 9, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torfi (U.S. Patent Application Publication 2012/0141410).  Torfi teaches topical pharmaceutical compositions for the treatment of dry eye and keratoconjunctivitis sicca.  The compositions comprise mucin and additional therapeutic agents in a pharmaceutically acceptable vehicle.  The additional therapeutic agents include human growth factors and retinol.  See, e.g., the Abstract; paragraph [0015]; and claims 1-9.  Because the composition of Torfi is administered topically to eyes, which are covered with a mucous membrane, inherently the pharmaceutically acceptable vehicle of Torfi’s composition is compatible with mucous membranes.  The human growth factors and retinol taught by Torfi correspond to Inventors’ first agent which can be an organic molecule comprising a reactive group, or which can be agents that bind to one or more of lipids, carbohydrates, glycoaminoglycans, nucleic acids and proteins.  Inventors’ specification exemplifies “physical interactions” at page 26, lines 1-11, as including non-covalent binding, hydrogen bonding, van der Waals forces, hydrophobic or lipophilic binding, and electrostatic bonding.  Given the extensive scope of the claim limitation “physically interacts” and the lack of any requirement for any particular degree of physical interaction, and given that Torfi’s additional therapeutic agents meet the structural requirements set forth in Inventors’ dependent claims 7 and 9, inherently the additional therapeutic agents taught by Torfi will physically interact with at least one component of a tear film, including those recited in instant claim 7, to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the compositions of Torfi and Inventors’ claimed compositions to shift the burden to Inventors to provide evidence that the claimed compositions are unobviously different than those taught by Torfi.
14.	Claims 1-4, 6, 7, 9, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torfi (U.S. Patent Application Publication 2012/0141410) as evidenced by Pauletti et al (U.S. Patent Application Publication 2004/0151774).  Torfi teaches topical pharmaceutical compositions (separate and distinct from those discussed in the above rejection) for the treatment of dry eye and keratoconjunctivitis sicca.  The compositions comprise a conditioned medium or extract or concentrate thereof which includes at least one human growth hormone, a thickener which can be carboxymethylcellulose, and purified water as a pharmaceutically acceptable vehicle.  See, e.g., the Abstract; paragraphs [0017], [0039], and [0040]; and claims 10-13.  The carboxymethylcellulose thickener taught by Torfi is deemed to correspond to Inventors’ first agent which can be an organic molecule comprising a reactive group, an agent that can bind to one or more of lipids, carbohydrates, glycoaminoglycans, nucleic acids and proteins, a polymer, and a hydrophobically modified polymer.  Note that Inventors’ specification exemplifies “physical interactions” at page 26, lines 1-11, as including non-covalent binding, hydrogen bonding, van der Waals forces, hydrophobic or lipophilic binding, and electrostatic bonding.  Given the breadth of the definition for “physically interacts” and the lack of any requirement for any particular degree of physical interaction, and given that Torfi’s additional therapeutic agents meet the structural requirements set forth in Inventors’ dependent claims 7 and 9, inherently the additional therapeutic agents taught by Torfi will physically interact with at least one component of a tear film, including those recited in instant claim 6, to the same extent claimed by Inventors.  Further, Pauletti et al teach that carboxymethylcellulose is a mucoadhesive agent.  See paragraph [0123].  Accordingly, Pauletti et al is additional evidence that the carboxymethylcellulose taught by Torfi physically interacts or reacts with one or more components of a mucous membrane, and thus is additional evidence that the carboxymethylcellulose taught by Torfi meets Inventors’ claim requirement for a first agent.  The carboxymethylcellulose also meets the structural and functional requirements of the second agent as defined in instant claims 14-16.  Sufficient evidence of similarity is deemed to be present between the compositions of Torfi and Inventors’ claimed compositions to shift the burden to Inventors to provide evidence that the claimed compositions are unobviously different than those taught by Torfi.
15.	Claims 1-4, 6, 7, 9, 11, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khadem et al (U.S. Patent No. 5,552,452).  Khadem et al teach adhesive compositions for administration to tissues such as the eyes for purposes of tissue closure and wound healing.  The compositions comprise a peptide to which a photosensitizing species is attached, and a pharmacologically acceptable medium or diluent such as water. The composition is applied to a tissue, e.g., dripped from a dropper, and then electromagnetic energy, e.g., a laser or a polychromatic light source, is applied, so that adhesion with the tissue is promoted.  See, e.g., the Abstract; column 3, lines 18-33 and 45-62; column 5, lines 47-51; column 6, lines 7-20; column 8, lines 23-36; column 14, lines 49-62; Example III; and claims 1, 3, and 18-28.  Because the compositions of Khadem et al can be administered to the eye, inherently they are compatible with the mucous membrane which covers the eye.  The peptide to which the photosensitizing species is attached, as taught by Khadem et al, corresponds to Inventors’ first agent which is an organic molecule comprising a reactive group which is a photoactivatable group.  Because the peptide to which the photosensitizing species is attached, as taught by Khadem et al, is chemically identical to the first agent as claimed by Inventors, and because Khadem et al’s peptide upon photoactivation will have a wide range of reactivity, inherently Khadem et al’s peptide to which the photosensitizing species is attached will be capable of reacting with cellular surface constituents of the eye’s mucous membrane and will be capable of reacting with a tear film to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between Khadem et al’s compositions and Inventors’ claimed compositions to shift the burden to Inventors to provide evidence that the claimed compositions are unobviously different than the compositions of Khadem et al.  With respect to instant claim 17, Khadem et al’s compositions can comprise compounds such as vitamins and antibiotics (see column 14, lines 49-62), which correspond to Inventors’ drugs.
16.	Claims 1-3, 6, 7, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burstein (U.S. Patent Application Publication 2003/0087960).  Burstein teaches pharmaceutical preparations useful for treating a mucous membrane lesion.  The pharmaceutical preparations comprise an active agent which is trichloroacetic acid, hydrochloric acid and/or formic acid.  The pharmaceutical preparations can additionally comprise a crosslinking agent such as formaldehyde, glutaraldehyde, glyoxal, sodium hydroxymethylglycinate, dimethylol urea, or diazolidinyl urea, and the crosslinking agents can react with lysine residues present in proteins.  Additional drug agents can be present in the preparations.  The preparations are preferably in the form of aqueous solutions, i.e. comprise an aqueous carrier.  Application of the preparation to the lesion results in drying and separation of the mucous membrane lesion from the base tissue.  See, e.g., the Abstract; paragraphs [0020], [0025], [0028], [0029], and [0128]-[0130]; and claims 1, 5, and 6.
17.	The examiner maintains his position for the reasons set forth during prosecution of the parent applications.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 25, 2022